*129The opinion of the court was delivered by
JOHNSTON, J.:
This was an action by James D. Snoddy to recover from Mound City for legal services rendered in behalf of that municipality. The city had voted and issued waterworks bonds to the amount of $12,000, and had placed them in the hands of a broker in Kansas City for sale, who advanced- to the city $2,500 upon them. He did not succeed, and the city constituted J. H. Trego as its agent to negotiate the sale of the bonds, and directed that Robert Kincaid should forthwith go to Kansas City and obtain the bonds and deliver them to Trego. In accordance with this direction, Kincaid went to Kansas City, taking with him a sufficient amount of money, given him by Trego, to pay the amount which the broker in Kansas City had advanced upon the bonds. Having paid the claim of the Kansas City broker, he obtained the bonds and returned with them to Mound City, but instead of turning them over to Trego, they were deposited in the Citizens’ Bank, of which Robert Kincaid and Harlan Under-hill were officers. Learning that the bonds had been returned and not delivered to Trego in accordance with directions, the mayor of Mound City and its agent demanded the possession of the bonds, but the demand was refused. The mayor and Trego employed Snoddy as an attorney to obtain possession of the bonds, and at once he instituted an action in replevin, in which the city of Mound City and J. H. Trego were made plaintiffs, and the Citizens’ Bank, Robert Kincaid and Harlan Underhill were made defendants. The action was begun on February 20, 1888, and judgment was given against the defendants therein at the succeeding April term of the court. The city contended that Snoddy was not legally employed, that he rendered no substantial services to the city, and that there had been no ratification of his employment. The jury found the issues in favor of Snoddy, and awarded him $200 as compensation for the services which he rendered.
The evidence tends to sustain the verdict of the jury. The bonds were required to be forthwith obtained and delivered *130to Trego, and the proof goes to show that they were wrongfully withheld from the city and its agent by the defendants. The excuse for not delivering them was, that there was an outstanding option for the sale of the bonds by the broker at Kansas City, and that the possession of the bonds was withheld to await the result of that option. The bonds, however, had been surrendered by the broker, and, under the order of the city, they should have been delivered at once to Trego, the agent of the city. There is testimony, therefore, that the action was brought in good faith, and the proof clearly shows that legal services of the character rendered were not overvalued by the jury. Of course the mayor, by virtue of his office alone, could not make an employment which would create a liability against the city for the services rendered; but if the city had knowledge of his employment, and of the rendition of the services, and acquiesced in and accepted the fruits of the same, the employment would bind the city.
When the suit was begun the city attorney had resigned, and a successor was not appointed until April 9,1888. With knowledge of the institution and pendency of the suit, the city allowed Snoddy to proceed with the litigation until April 14, when a resolution was passed by the city council directing that notice should be given to Snoddy not to represent the city, and instructing the city attorney who had been appointed to take charge of the case and to take such steps as would best protect the interests of the city. Within two or three days after the passage of this resolution, and while court was in session, but before judgment was rendered, notice of the same was given to Snoddy. The city attorney, however, instead of dismissing the action, allowed it to proceed to a judgment against the defendants for the possession of the bonds. Their possession was therefore determined to be wrongful, and in view of the finding of the jury it cannot be said that the action was brought without cause or justification. The court below properly instructed the jury that if the city, knowing the facts in relation to the employment, permitted Snoddy to act as attorney and represent the city, its conduct would operate as *131a ratification and acceptance of the acts of the mayor in making the employment, and that the city would be liable for what his services theretofore rendered were reasonably worth, unless with reasonable promptness it had notified him to discontinue the services. If the city desired to dispense with the services of the attorney, or desired not to ratify the acts of the mayor in employing him, it was its duty,'upon learning of the employment and institution of the action, to notify him within a reasonable time that the contract was repudiated, and that further service upon his part was not desired. There is testimony tending to show that this was not done, and the question whether the city had knowledge of all the facts and acted with reasonable promptness in repudiating the employment was for the jury to determine. The general finding of the jury upon the testimony offered practically settles the controversy in favor of the plaintiff below. The acquiescence in the employment, and the acceptance of the fruits of the service, operate as a ratification, and render the city liable for the value of the services. (Ehrsam v. Mahan, 52 Kas. 245; City of Logansport v. Dykeman, 17 N. E. Rep. 587.)
The judgment of the district court will be affirmed.
All the Justices concurring.